Citation Nr: 0913779	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-35 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

4.  Whether severance of service connection for status post 
neck resection for cancer of the larynx was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 2002, June 2003, and September 2006 decisions of 
the RO.  In October 2002, the RO denied service connection 
for diabetes mellitus, to include as due to herbicide 
exposure, and proposed to sever service connection for status 
post left neck resection for cancer of the larynx; in June 
2003, the RO severed service connection.  The Veteran filed a 
notice of disagreement (NOD) later in June 2003, and the RO 
issued a statement of the case (SOC) in August 2004.  The 
Veteran filed substantive appeals (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in August and September 2004.

In September 2006, the RO denied service connection for a 
back disability and for PTSD.  The Veteran filed a notice of 
disagreement (NOD) later in September 2006, and the RO issued 
a statement of the case (SOC) in June 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2007.

In February 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO using 
videoconferencing technology; a transcript of that hearing is 
of record.  The February 2009 Board hearing only addressed 
the claims for service connection for a back disability and 
for PTSD.

The Board's decision on the matters of service connection for 
a back disability and for PTSD is set forth below.  The claim 
for service connection for diabetes mellitus and the matter 
of the propriety of the severance of service connection for 
status post neck resection for cancer of the larynx are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  Cervical spondylosis and lumbar spondyloarthrosis were 
first diagnosed many years after discharge from service, and 
there is no competent evidence or opinion even suggesting a 
medical relationship between either back disability and 
service, to include an in-service injury falling down a 
ladder.  

3.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, prior to the September 2006 rating decision 
on appeal, a February 2005 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The February 2005 letter, along with an 
August 2005 pre-rating letter, also requested specific 
information from the appellant regarding his PTSD stressors.  
The February and August 2005 letters specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  
Subsequently, a March 2006 pre-rating letter provided the 
appellant with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The above-described notice meets 
Pelegrini and Dingess/Hartman content of notice requirements, 
as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records dated through September 2005, and private medical 
records from Dr. Vasa.  Also of record and considered in 
connection with the appeal are the Veteran's military 
personnel records, a September 2006 response from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly Center for Unit Records Research (CURR)), as well 
as Internet research results submitted by the Veteran, the 
transcript of the February 2009 Board hearing, and various  
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



A.  Back Disability

During the February 2009 hearing and in various statements, 
the Veteran has claimed that he fell down a ladder during 
service and hurt his back.  He said he did not make any 
record of this injury, as he was the corpsman of the ship in 
charge of sick bay, and that he took over the counter 
medication for the pain.  He asserts he has continued to have 
back problems since this incident.

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection is not warranted for a 
back disability.  

The Veteran's STRs are unremarkable for any complaint, 
finding, or diagnosis pertinent to the back.

Private medical records from Dr. Vaga reflect that the 
Veteran was involved in a motor vehicle accident in 1991, 
which resulted in compressed disks at the C3, C4, and C5 
levels.  A May 1995 record reflects he was diagnosed with 
focal spondylosis at the C5-6 level.  

A September 2002 VA magnetic resonance imaging (MRI) revealed 
minor discogenic changes in the endplates without neural 
impact from the T11-12 level to the L1-2 level.  At the L2-3 
level, there was a broad-based disc bulge, as ell as mild 
bilateral facet hypertrophy, and mild to moderate bilateral 
neural foraminal narrowing.  At the L3-4 and L4-5 levels, 
there was minimal disc bulging without neural impact.  At the 
L5-S1 level, there was no significant abnormality.  The 
impression was low back pain due to spondyloarthrosis.   A 
December 2004 VA treatment record notes the Veteran 
complained of a 15-year history of progressive low back pain 
without trauma.  

The above-described evidence reflects that the Veteran had 
neck pain following a motor vehicle accident in 1991.  A 
private physician later diagnosed spondylosis at the C5-6 
level.  VA physicians diagnosed lumbar spondyloarthrosis in 
2004.  These cervical and lumbar spine disabilities were 
first noted many years after the Veteran was discharged from 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Although the Veteran has 
recently recalled an in-service injury when he fell down a 
ladder and hurt his back, he initially reported to VA doctors 
that the low back pain was progressive and did not result 
from trauma.  Regardless, there is no medical evidence or 
opinion even suggesting a relationship between the cervical 
and lumbar spine disabilities and military service, including 
an in-service injury, and neither the Veteran nor his 
representative has not presented or identified any such 
existing medical evidence or opinion. 

In addition to the medical evidence, in adjudicating the 
claim for service connection for a back disability, the Board 
has considered the assertions advanced by the Veteran and his 
representative on his behalf.  However, to the extent that 
these assertions are being advanced to establish a medical 
nexus between current back disability and service, such 
evidence must fail.  Matters of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than 
a layperson without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter-to include medical 
etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran has been diagnosed with PTSD, as reflected, for 
example, in VA treatment records dated in June 2004, and the 
May 2005 letter from S.C., a Licensed Clinical Social Worker 
at the Providence VA Medical Center (VAMC).  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

The Veteran has reported stressors relating to alleged 
experiences that occurred while he was serving aboard the 
U.S.S. Lowry.  In a March 2005 statement, the Veteran said 
that his quarters were directly outside the gun mount and he 
was exposed to hours of continuous gunfire and was not 
provided ear protection.  In a September 2005 statement, he 
said that while his ship was docked in Subic Bay, 
Philippines, he gave medical attention to a man who had been 
stabbed on another ship and that the man died in his arms.  
He said that he filed a report the following day and that he 
believed the incident occurred sometime in May 1968.  During 
the February 2009 Board hearing, he also said that a ship 
collision occurred shortly before the stabbing incident, but 
could not recall the approximate date.

The Veteran has also reported a stressor that occurred after 
he was discharged from service.  During the February 2009 
Board hearing, he said that after he was discharged, he 
learned that several soldiers where killed when a gun mount 
exploded on the U.S.S. Lowry.  A record in the claims file 
confirms that an explosion took place in June 1969, killing 
one soldier and injuring eight.

The Veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States) reflects that he served in 
U.S. Navy from September 1967 to December 1968 and that his 
major command was on the U.S.S. Lowry.  His military 
occupational specialty (MOS) was seaman.  It is also noted 
that he received the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  None of these 
awards or records reflect that the Veteran engaged in combat 
with the enemy, and there is otherwise no objective evidence 
in this regard.  Thus, corroboration of the occurrence of (a) 
claimed in-service stressor(s) is required.

Initially, the Board notes that the Veteran's general 
experiences associated with his service as a seaman and 
hearing gunfire outside his quarters-and presumably being 
frightened by such-are not capable of independent 
verification.  Although Internet research reflects that the 
U.S.S. Lowry fired and destroyed enemy targets in 1968, the 
Veteran's exposure to such gunfire is not capable of 
independent verification.  In this regard, the Board observes 
that stressors that are general in description and involve 
events that would not be contained in a unit history or 
operational report are not objectively verifiable.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

On the other hand, the stressor relating to the stabbing in 
Subic Bay is potentially verifiable.  In this regard, 
Internet research confirmed that the U.S.S. Lowry was in 
Subic Bay in May 1968.  The RO attempted to verify the 
incident; however, a September 2006 response from JSRRC 
reflects that the U.S.S. Lowry's deck logs do not contain any 
documentation of the stabbing as described by the Veteran.

Finally, with regard to the stressor that involved learning 
that soldiers were injured or had died when a gun-mount 
exploded on the U.S.S. Lowry, this incident occurred after 
the Veteran was discharged from service during the Veteran's 
civilian life and cannot provide a basis for service 
connection for PTSD.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  The 
occurrence of a claimed in-service stressor has not been 
established independently, and the record does not present a 
basis for VA to make additional attempts to independently 
corroborate any reported stressor(s).  The Board also notes 
that the Veteran also has not furnished any objective 
evidence to support the occurrence of any claimed in-service 
stressor.

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for diabetes 
mellitus and the matter of the propriety of severance of 
service connection for status post neck resection for cancer 
of the larynx, is warranted.

The Veteran claims that his current diabetes mellitus and 
past larynx cancer are/were the result of exposure to 
herbicide agents, such as the dioxin in Agent Orange.  He has 
not claimed, nor does the evidence show, that he served in 
the Republic of Vietnam.  Rather the evidence shows that he 
served on the U.S.S. Lowry in waters off the shore of 
Vietnam.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
At issue, was VA's definition of "service in Vietnam" to 
include service in the waters offshore and service in other 
locations only if the conditions of service involved duty or 
visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  VA appealed the decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and 
imposed a stay at the Board on the adjudication of the claims 
affected by Haas.  The specific claims affected by the stay 
included those, such as these ones, based on herbicide 
exposure in which the only evidence of exposure was the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  

The Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), reversed the Court's holding and upheld the 
validity of VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a writ of certiorari to the United 
States Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08-
525).  In light of the denial of certiorari, the stay was 
rescinded and the Board has resumed adjudication of the 
previously stayed cases.  

With regard to the claim for service connection for diabetes 
mellitus and the matter of the propriety of severance of 
service connection for status post left neck resection, on 
the August and September 2004 VA Forms 9, ), he requested a 
Board hearing at the RO using videoconferencing technology 
(videoconference hearing).  A review of the record, however, 
indicates the Veteran has not been afforded a hearing 
regarding these particular matters and has not otherwise 
withdrawn his request for this hearing.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since ROs schedule Board videoconference hearings, a 
remand of this matter to the RO is warranted.   38 C.F.R. 
§ 20.700(a) (2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for a 
Board videoconference hearing, in 
accordance with his August and September 
2004 requests.  The RO should notify the 
appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


